Exhibit 10.1




AMENDMENT
TO
THROUGHPUT AND TANKAGE AGREEMENT


This Amendment to Throughput and Tankage Agreement (this “Amendment”) is entered
into as of July 22, 2016, but effective as of February 11, 2014, by and between
Lion Oil Company, an Arkansas corporation (“Lion”), and Delek Logistics
Operating, LLC, a Delaware limited liability company (“Logistics”). Lion and
Logistics are hereinafter sometimes referred to individually as a “Party” and
collectively as the “Parties.”


W I T N E S S E T H:


WHEREAS, Lion and Logistics are parties to that certain Throughput and Tankage
Agreement (El Dorado Terminal and Tankage) dated as of February 10, 2014 (the
“Throughput Agreement”);


WHEREAS, the Throughput Agreement contained a provision that adjusted the fees
paid under the Throughput Agreement based on the difference between the Assumed
OPEX and Logistics’ operating expenses associated with its operation of the
Terminal and Tankage (the “Assumed OPEX True-Up”);


WHEREAS, the Parties intention and expectation was for the Assumed OPEX True-Up
to be cash-flow neutral;


WHEREAS, given the actual operating circumstances since the signing of the
Throughput Agreement, the Parties feel the fee structure currently set forth in
the Throughput Agreement, without giving effect to the Assumed OPEX True-Up,
remains appropriate; and


WHEREAS, Lion and Logistics now desire to amend the Throughput Agreement in
certain respects, as provided in this Amendment;


NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
obligations and benefits made and contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Throughput Agreement.


2.Amendment. The Parties hereto agree that the Throughput Agreement is hereby
amended as follows:


(a)    The defined term “Assumed OPEX” is deleted.


(b)    Section 2(f)(ii) of the Throughput Agreement is hereby amended in its
entirety to read as follows:




1

--------------------------------------------------------------------------------




“[Reserved].”    




3.    Ratification. Except as amended or modified by Section 2 of this
Amendment, the Throughput Agreement is hereby ratified by each of the Parties
hereto and shall remain in full force and effect in accordance with its terms.


4.    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.


[Remainder of Page Intentionally Blank; Signature Page Follows]






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


LION OIL COMPANY




By:      /S/ H. Pete Daily                              
Name: H. Pete Daily                              
Title: Executive Vice President                       


By:  /S/ Danny C. Norris                         
Name: Danny C. Norris                             
Title: Vice President                       


DELEK LOGISTICS OPERATING, LLC




By:  /S/ Mark D. Smith                           
Name: Mark D. Smith                             
Title: Executive Vice President      


By:  /S/ Paul Stone                                  
Name:  Paul Stone                                      
Title: Vice President                       






[Signature Page to Amendment to Throughput and Tankage Agreement]